       Case 1:08-cr-00578-JGK Document 151 Filed 12/11/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                       08-CR-578 (JGK)
             -   against -
                                                             ORDER
JOSE PENA, ET AL . ,

                        Defendants .

JOHN G. KOELTL, United States District Judge:

     This Order is entered , pursuant to Federal Rule of Criminal

Procedure S(f) and the Due Process Protections Act , Pub . L . No

116-182, 134 Stat . 894      (Oct. 21 , 2020) , to confirm the

Government ' s disclosure obligations under Brady v . Maryland , 373

U. S . 83 (1963) , and its progeny , and to summarize the possible

consequences of violating those obligations .

     The Government must disclose to the defense all information

"favorable to an accused " that is " material either to guilt or

to punishment " and that is known to the Government .         Id . at 87.

This obligation applies regardless of whether the defendant

requests this information or whether the information would

itself constitute admissible evidence .        The Government shall

disclose such information to the defense promptly after its

existence becomes known to the Government so that the defense

may make effective use of the information in the preparation of

its case .
        Case 1:08-cr-00578-JGK Document 151 Filed 12/11/20 Page 2 of 3




      As part of these obligations , the Government must disclose

an y information that can be used to impeach the trial testimony

of a Government witness within the meaning of Giglio v . United

States , 405 U. S . 150 (1972) , and its progeny .           Such information

must be disclosed sufficiently in adv ance of trial in order for

the defendants t o make effecti v e use of i t at trial or at such

o ther time as the Court may order . 17

      The foregoing obligations are c o nt i nuing o n es and appl y t o

materials that become known t o the Government in the future .

These obligations also apply to information tha t is otherwise

subject to disclosure regardless of whether the Government

credits it.

      In the e v ent the Gov er nment bel i e v es that a disclosur e

under this Order would compromise witness safet y , v ictim rights,

national security , a sensiti v e law-enforcement technique , o r any

other substantial government interest , it may apply to the Court

for a modification of its obligati o ns , which ma y include in

camera review or withholding or subje c ting to a pr o tecti v e order

all or part of the informati o n o t herwise subje c t t o disclosure . 18




17 Th i s Ord e r does n o t pu rp ort to set forth an exhaustive list of the
Government ' s d isclosure obligations .
18 The Clas s if i ed Informa t i on Procedures Act sets forth separate procedures to

be followed in the ev e nt t h at the Go v ernme nt belie v e s matt e rs relating to
clas s ified information may a r is e in connection with the prosecution . See 18
U. S . C . a pp . 3 §§ 1 et s e q .

                                          2
           Case 1:08-cr-00578-JGK Document 151 Filed 12/11/20 Page 3 of 3



         For purposes of this Order , the Government has an

affirmative obligation to seek all information subject to

disclosure under this Order from all current or former federal ,

state , and local prosecutors , law enforcement officers , and

other officers who have participated in the prosecution , or

investigation that led to the prosecution , of the offense or

offenses with which the defendants are charged .

          If the Government fails to comply with this Order , the

Court , in addition to ordering production of the information ,

may :

   (1)         specify the terms and conditions of such production ;

   (2)         grant a continuance ;

   (3)         impose evidentiary sanctions ;

   (4)         impose contempt or other sanctions on any lawyer
          responsible for violations of the Government ' s disclosure
          obligations , or refer the matter to disciplinary
          authorities;

   (5)         dismiss charges before trial or vacate a conviction
          after trial or a guilty plea; or

    (6)        enter any other order that is just under the
          circumstances .


          SO ORDERED.

Dated: December 11, 2020
       New York, New York                        /s/ John G. Koeltl
                                                   John G. Koeltl
                                             United States District Judge




                                         3
